DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (“Wu”) (US 2020/0245501 A1).
Regarding claim 1, Wu discloses a cover member for mounting on a portable information device (as shown in FIG. 1, housing of the bendable apparatus 2, para. 0060), comprising: 
a first cover portion (i.e. left housing of the bendable apparatus 2); 
 (i.e. right housing of the bendable apparatus 2);
a connecting portion (bending member 203) connecting, in a foldable manner, the first cover portion and the second cover portion; and 
a heat conductive sheet that extends from the first cover portion to the second cover portion, and through the connecting portion (a film-like heat dissipation member 3 located between the display panel 1 and the bendable apparatus 2, para. 0060 and a heat-conducting material spans the two support members, so that the heat-conducting material covers an entire surface of the bending member, para. 0082).
Regarding claim 2, Wu discloses an inner cover member (i.e. top surface of the housing of the bendable apparatus 2) that extends from the first cover portion to the second cover portion, and through the connecting portion, and constituting a mounting surface relative to the portable information device, and 
an outer cover member (i.e. two support members 201 and 202 of the bendable apparatus 2) that extends from the first cover portion to the second cover portion, and through the connecting portion, and constituting an outer surface of the cover member, wherein the heat conductive sheet is held between the inner cover member and the outer cover member (fig. 1).
Regarding claim 3, Wu discloses the heat conductive sheet includes a pair of protective layers and a graphite sheet held between the pair of protective layers (the film-like heat dissipation member includes a heat dissipation 
Regarding claim 4, Wu discloses the protective layer includes:
a first protective member mounted on the first cover portion,
a second protective member mounted on the second cover portion, and an intermediate protective member mounted on the connecting portion, and connecting the first protective member with the second protective member, and 
the intermediate protective member is made of material more flexible than materials of the first protective member and the second protective member (an arc between A1 and A2 and an arc between B1 and B2 are on different tangent planes of the film-like heat dissipation member, paras. 0063 and 64, figs. 4 and 5).
Regarding claim 5, Wu discloses the intermediate protective member is made of polyimide (the elastic material may be foam, rubber, polyimide, or a composite material that is made of polyimide and another organic material, para. 0055 and the protective layer 2 may be made of an elastic material, para. 0061).
Regarding claim 9, Wu discloses a covered portable information device including a cover member mounted on a portable information device (as shown in FIG. 1, housing of the bendable apparatus 2, para. 0060), wherein: 
the cover member includes:
(i.e. left housing of the bendable apparatus 2);
a second cover portion (i.e. right housing of the bendable apparatus 2);
a connecting portion (bending member 203) connecting, in a foldable manner, the first cover portion and the second cover portion; and
a heat conductive sheet that extends from the first cover portion to the second cover portion, and through the connecting portion (a film-like heat dissipation member 3 located between the display panel 1 and the bendable apparatus 2, para. 0060 and a heat-conducting material spans the two support members, so that the heat-conducting material covers an entire surface of the bending member, para. 0082); the portable information device includes:
a chassis (i.e. frame of the bendable apparatus 2, fig. 1),
a display mounted on a front surface of the chassis (a display panel 1, fig. 1),
an inner surface of the first cover portion of the cover member (i.e., inner surface of support member 201) is mounted on a back surface of the first chassis, and
the second cover portion (i.e., support member 202, fig. 1) of the cover member projects to a side of the chassis and to cover and uncover the display.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Kikinis (US 5,430,609).
Regarding claim 6, Wu does not specifically disclose the inner cover member has an opening through which the heat conductive sheet is exposed.
In a similar field of endeavor of cooling system in a portable computer, Kikinis discloses a cover member has an opening through which the heat conductive sheet is exposed (fig. 4 illustrates a CPU 23 on a PCB 34 located close to the bottom 31 of a computer's case and mounted facing down. A case opening 41 allows for compressible conduction material 25 to attach directly to the CPU and to an external thermal conducting base plate 33, as a heat sink, col. 3, lines 58-63).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the opening as taught by Kikinis 
Regarding claim 7, the combination of Wu and Kikinis discloses the opening is configured to overlap a part where at least one of heat generating elements of the portable information device is positioned when the cover member is mounted on the portable information device (fig. 4 illustrates a CPU 23 on a PCB 34 located close to the bottom 31 of a computer's case and mounted facing down. A case opening 41 allows for compressible conduction material 25 to attach directly to the CPU and to an external thermal conducting base plate 33, as a heat sink, col. 3, lines 58-63).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Kurma Raju et al. (“Kurma Raju”) (US 2019/0041922 A1).
Regarding claim 8, Wu discloses a covered portable information device including a cover member mounted on a portable information device (as shown in FIG. 1, housing of the bendable apparatus 2, para. 0060), wherein: 
the cover member includes:
a first cover portion (i.e. left housing of the bendable apparatus 2);
a second cover portion (i.e. right housing of the bendable apparatus 2);
a connecting portion (bending member 203) connecting, in a foldable manner, the first cover portion and the second cover portion; and
(a film-like heat dissipation member 3 located between the display panel 1 and the bendable apparatus 2, para. 0060 and a heat-conducting material spans the two support members, so that the heat-conducting material covers an entire surface of the bending member, para. 0082); the portable information device includes:
a first chassis (i.e. left frame of the bendable apparatus 2, fig. 1),
a second chassis (i.e. right frame of the bendable apparatus 2, fig. 1) adjacent to the first chassis, and
a hinge connecting (bending member 203), in a foldable manner, the first chassis and the second chassis (the bending member 203 connects between the two support members to overlap the bending region 103, and guides the display panel to be folded or unfolded to be in a planar state relative to the bending region 103, para. 0060),
an inner surface of the first cover portion of the cover member (i.e., inner surface of support member 201) is mounted on a back surface of the first chassis, and
an inner surface of the second cover portion of the cover member portion (i.e., inner surface of support member 202) is mounted on a back surface of the second chassis.

In a similar field of endeavor of thermal dissipation in a portable computer, of Kurma Raju discloses a second chassis having a smaller heat generation amount than a heat generation amount of a first chassis (first chassis 104 may be treated as a “primary” chassis, and may include the primary electronic components, par. 0031-0032, fig. 1B).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the chassis as taught by Kurma Raju in the system of Wu in order to obtain computing platforms (e.g., system-on-a-chip) to save space for portable device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
North et al. (US 2018/0284855 A1) disclose a thermal spreader of a dual-housing computing device in an open position 600 according to some embodiments. In the open position 600, the thermal spreader 158 may be viewed as having three portions, 158(1), 158(2), and 158(3). The first portion 158(1) may be located in the first housing 102 and the second portion 158(2) may be located in the second housing 104 (fig. 6, para. 0046).
Qiu et al. (US 2018/0092253 A1) disclose a flexible heat spreader assembly 400 coupled to a heat producing component 408. The flexible heat spreader 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693